Citation Nr: 0716932	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-39 104	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to September 29, 2003 
for the assignment of a 10 percent disability rating for 
fibrodysplasia of the right thigh.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1998 to May 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in WACO, Texas, 
which granted service connection for fibrodysplasia of the 
right thigh and assigned a 10 disability rating.  In November 
2005, the veteran's claims folder was transferred to the 
Atlanta, Georgia RO.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses that the case must be 
returned to the RO in order to ensure due process.  In a 
statement dated October 25, 2005 and received by VA on 
November 4, 2005, the veteran requested a local hearing with 
a hearing officer.  The claims file does not reflect that the 
veteran has yet been afforded such a hearing.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

The RO should schedule the veteran for a 
local hearing before a hearing officer.  
After the hearing is conducted, or if the 
veteran withdraws the hearing request or 
fails to report for the scheduled 
hearing, the claims file should be 
returned to the Board for appellate 
review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  The Board 
intimates no opinion, either favorable or unfavorable, as to 
the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).






